Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is response to the amendment filed 4/1/2021. As directed by amendment: Claims 1-7 are pending, no claims have been amended, no claims are canceled, no claims are withdrawn, and Claims 5-7 have been added. 
Applicant’s amendment to the specification has overcome the drawing objection previously set forth in Non-Final Office Action mailed 1/29/2021, therefore the drawing objection has been withdrawn.
Response to Arguments
The rejection is maintained for reasons of record. Applicant’s arguments, filed 4/1/21, with respect to Claims 1-4 rejected under 35 U.S.C. § 102(a)(1) over Shaw (US 4,010,749) have been considered but they are not persuasive.
Firstly, Applicant (Page 6 of Applicant Arguments/Remarks dated 4/1/21) alleges the following:   
“Claim 1 recites “a determination device which determines that the injection solution leaks to the outside of the blood vessel when the acquired value deviates from a normal temperature of the body surface temperature at the attachment point.” 
When rejecting this feature of claim 1, the Office action cites column 3, lines 3-24 and claim 1 of Shaw.

That is, Shaw does NOT disclose regarding whether the acquired value, which indicates a body surface temperature at an attachment point of the sensors 17, 19, deviates from a normal temperature of the body surface temperature at the attachment point. Rather, in Shaw, the temperature of the liquid sensed by the sensor 19 is compared with the elevated skin temperature, i.e., NOT a normal temperature of the body surface temperature.

The Examiner agrees that Shaw discloses that the patient’s skin surface temperature is altered. However, the alteration to the patient’s skin surface is to adjust the skin surface to a normal skin temperature NOT an elevated skin temperature (Shaw Col. 2, lines 32 – Col. 3, line 2 “However, when patients are in a state of shock or are undergoing, or have recently undergone, surgery or anesthesia or may be subjected to other conditions which substantially diminish skin is heated to elevate the skin temperature (say, to normal or somewhat above) to assure adequate thermal difference between such local skin temperature and the temperature of the infused liquid”). Therefore, in light of Shaw’s disclosure, the determination device does in fact determine that the injection solution leaks to the outside of the blood vessel when the acquired value, which indicates a body surface temperature at an attachment point of the sensors, deviates from a normal temperature of the body surface temperature at the attachment point.
Secondly, Applicant (Page 7 of Applicant’s Remarks/Argument dated 4/1/21) alleges the following: 
“The Office action contends that the "selected value" at column 3, line 19 of Shaw corresponds to the claimed normal temperature of the body surface temperature. See page 4, lines 2-3 of the Office action. However, NOWHERE does Shaw disclose that the "selected value" is a normal temperature of the body surface temperature. Rather, Shaw discloses that the selected value is determined by threshold detector 43. See column 3, lines 19-20 of Shaw.”

Applicant’s second argument has not been found persuasive because the reference supply is adjusted to set the heater current (and, thus, its temperature) to a selected value, where the selected value is the normal temperature of the body surface. The heater is used to heat the local region of the patient’s skin surface adjacent the needle to elevate the skin temperature to normal temperature (See Col. 2, lines 47 – 67 “the local region of the patient's skin surface adjacent the 
Furthermore, the Examiner believes that the Applicant’s interpretation that “the selected value is determined by threshold detector 43” is incorrect. The threshold detector is determining if the amplified difference signal on line 41 exceeds a selected value (Col. 3, lines 18-24 “If the amplified difference signal on line 41 exceeds a selected value as determined by threshold detector 43…”). Therefore, the selected value is not determined by the threshold detector as the Applicant claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- 4 is/are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Shaw (U.S. 4,010,749).
With regards to claim 1, Shaw discloses a liquid leakage detection device (See Fig. 2) for  detecting (See claim 1 "detecting liquid-infusion infiltration into the skin of a patient" and Col. 3, lines 6 - 10) that an injection solution to be injected into a blood vessel (See claim 1 "an infusion liquid into a blood vessel of a patient" and Col. 3, lines 3 - 24) leaks to the outside of the  
a heat-sensitive sensor (Fig. 2, #17 & #19) to be attached to a body surface (Col. 2, lines 25 - 29 and Col. 3, lines 3 - 5) around a puncture site of an injection needle (See Col. 2, lines 33 -35 "17 and 19 may be positioned on the patient's skin...in the region of the transcutaneous puncture by needle 21") for injecting the injection solution;
an acquisition device (Fig. 2, #36) which acquires a value (See Col. 3, lines 5 - 6 "output signals") indicating a body surface temperature (See Col. 3, line 11 "the output signal due to this  change in temperature") at an attachment point (the location at which heat-sensitive sensors #17 and #19 are positioned as described in Col. 3, lines 3 - 6) of the heat-sensitive sensor based on an output of the heat-sensitive sensor;
and a determination device (Fig. 2, #36, #37, and #43) which determines (See claim 1 "sensing the difference between the skin surface temperature" and Col. 3, lines 11 - 24) that the injection solution leaks to the outside of the blood vessel when the acquired value (Col. 3, lines 5 - 6 "the output signal") deviates (See Col. 3, lines 11 - 24) from a normal temperature of the body surface temperature (See Col. 3, line 19 "selected value") at the attachment point (the location at which heat-sensitive sensors #17 and #19 are positioned as described in Col. 3, lines 3 - 6).
With regards to claim 2, Shaw discloses the claimed invention of claim 1, and further discloses a notification device (Fig. 2, #47) which notifies (See Col. 3, line 21 "actuate an alarm") that the injection solution leaks to the outside of the blood vessel when the determination device determines that the injection solution leaks to the outside of the blood vessel (The alarm is actuated when the output signal exceeds a selected value determined by the threshold detector. 
With regards to claim 3, Shaw discloses the claimed invention of claim 1, and further discloses that the heat-sensitive sensor is a plurality of heat-sensitive elements (Fig. 2, #17 and  #19), and the plurality of heat-sensitive elements is distributed and attached to both sides of the blood vessel (Fig. 2 shows the plurality of heat-sensitive elements distributed and attached on both sides of the blood vessel) into which the injection needle (Fig. 2, #21) is punctured (The prior art Shaw teaches that the plurality of heat sensors is attached to the area that is on either side of the puncture site of the blood vessel. The examiner is interpreting "distributed and attached to both sides of the blood vessel" to mean the area that is on either side of the blood vessel.).
With regards to claim 4, Shaw discloses the claimed invention of claim 2, and further discloses that the heat-sensitive sensor is a plurality of heat-sensitive elements (Fig. 2, #17 and #19), and the plurality of heat-sensitive elements is distributed and attached to both sides of the blood vessel (Fig. 2 shows the plurality of heat-sensitive elements distributed and attached on both sides of the blood vessel) into which the injection needle (Fig. 2, #21) is punctured (The prior art Shaw teaches that the plurality of heat sensors is attached to the area that is on either side of the puncture site of the blood vessel. The examiner is interpreting "distributed and attached to both sides of the blood vessel" to mean the area that is on either side of the blood vessel.).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to Claim 5, while Shaw (US 4,010,749) teaches the limitations of Claims 1 and 3 as described in the above rejections, Shaw is silent to the limitations of the determination device: calculates a variation amount of the body surface at each of the plurality of attachment points, the variation amount being a difference between the value currently acquired by the acquisition device at the respective attachment point and the value previously acquired by the acquisition device at the respective attachment point; calculates a difference between the variation amounts of each of the plurality of attachment points; compares the difference between the variation amounts with a threshold value; and determines that the injection solution leaks to the outside of the blood vessel based on a result of the comparison in which the difference is larger than the threshold value in combination with the limitations of Claims 1 and 3.
As to Claim 6, while Shaw (US 4,010,749) teaches the limitations of Claims 1, 2, and 4 as described in the above rejections, Shaw is silent to the limitations of the determination device: calculates a variation amount of the body surface at each of the plurality of attachment points, the variation amount being a difference between the value currently acquired by the acquisition device at the respective attachment point and the value previously acquired by the acquisition device at the respective attachment point; calculates a difference between the variation amounts of each of the plurality of attachment points; compares the difference between the variation amounts with a threshold value; and determines that the injection solution leaks to the outside of 
As to Claim 7, while Shaw (US 4,010,749) teaches the limitations of Claims 1 as described in the above rejections, Shaw is silent to the limitations of the determination device: calculates an average body surface temperature from the body surface temperature repeatedly sampled by the acquisition device; calculates a variation amount which is a difference between the value currently acquired by the acquisition device at the attachment point and the average body surface temperature; compares the variation amount with a threshold value; and determines that the injection solution leaks to the outside of the blood vessel based on a result of the comparison in which the variation amount is larger than the threshold value in combination with the limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.